Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Species I (claims 1-5) with traverse.  Applicant’s election of Species I in the reply is acknowledged.  The applicant argued the search of non- elected Groups and Species would be the same, implying no undue burden. Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	In this particular case, at least one of (a)-(e) applies. 
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 
Claim Objections
Claim(s) 1-2 and 5 is/are objected to because of the following informalities:  the “:” should be deleted in Markush claims.  The structures in claim 2 are illegible. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 fails to define n.  It is considered as an integral. Claim 3 fails to define W, k, and n.  They are considered as any substituent. They are considered as an element and an integral. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (WO 2018035695 listed on IDS).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

In light of this, one of ordinary skill would at once envisage selecting the aforementioned monomers of FCLBT(M9) +BNA and dichlorobenzene as the solvent to produce a copolymer anticipate claims 1-5, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
	It is duly notified claim 2 merely recites “monomer units”, which is construed as a monomer moiety, not a monomer with functionality.  This is supported by the instant specification.
	The disclosed process would inherently exhibit the claimed yield, because in view of the substantially identical composition (in this case, the disclosed monomer/polymer structures and solvent), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Blouin et al. (WO 2019091995, listed on IDS).
Blouin discloses (claims, abs., examples, schemes, pg60-61, 104:15-25, 105:10-25) discloses a method of producing a copolymer in a mixed solvent comprising functionally equivalent toluene, xylene, and dichlorobenzene:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale



Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the Blouin. However, the Blouin teaches a process using the claimed steps, claimed processing conditions, and more particularly the claimed monomers and solvents in the claimed amounts.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. yield, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-5 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of copending Application No. 17/002999 in view of Guo/ Blouin.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘999 (claims 1-2) discloses:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
.
‘999 is silent on the claimed solvent and yield.  However,  dichlorobenzene is a well known solvent for produced FClBT based copolymer, as taught by Guo and Blouin.  One of ordinary skill in the art would obviously recognize to use dichlorobenzene.  The claimed yield is met by the above rationale in ¶2.

Claim(s) 1-5 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of copending Application No. 17/002977.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘977 (claim 3) discloses:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.
‘977 is silent on the claimed solvent and yield.  However,  dichlorobenzene is a well known solvent for produced FClBT based copolymer, as taught by Guo and Blouin.  One of ordinary skill in the art would obviously recognize to use dichlorobenzene.  The claimed yield is met by the above rationale in ¶2.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766